Citation Nr: 0907966	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-24 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Salem, Virginia


THE ISSUE

Entitlement to payment or reimbursement for travel expenses 
incurred as a result of transportation by McDowell EMS to a 
private facility on August 27, 2005 for medical services.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 decision by 
the Salem, Virginia Department of Veteran's Affairs Medical 
Center (VAMC), which denied a claim of entitlement to payment 
or reimbursement of ambulance transportation rendered by 
McDowell EMS on August 27, 2005.  


FINDINGS OF FACT

1.  The Veteran has service connection established for post-
traumatic stress disorder (PTSD), right and left knee 
disabilities, degenerative joint disease and degenerative 
disc disease of the lumbar spine, malaria, and scar on the 
right buttock.  

2.  On August 27, 2005, the Veteran received ambulance 
transportation rendered by McDowell EMS to McDowell Hospital, 
for which he incurred medical expenses; he was discharged 
from McDowell Hospital on August 30, 2005.  

3.  VA payment or reimbursement of the cost of ambulance 
transportation rendered by McDowell EMS on August 27, 2005, 
was not authorized prior to the Veteran undergoing that care.  

4.  A claim for payment or reimbursement of the cost of 
ambulance transportation was received on January 26, 2006, 
more than 90 days after the date the Veteran was discharged 
from the private medical facility.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred as a result of transportation by McDowell EMS on 
August 27, 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  

At any rate, the Veteran was provided with the notice 
required by the VCAA in an August 2007 letter, coupled with a 
statement of the case dated in August 2007.  The VA has also 
done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits.  Consequently, the 
duties to notify and assist have been met.  



II.  Legal Criteria.

Generally, in cases where the Veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2008).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the  
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.  

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

A claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the  
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the  
Veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. 
§ 1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).  

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the  
Veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the  Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).


III.  Analysis.

In this case, the Veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the Veteran is 
eligible for the expenses incurred as a result of 
transportation by McDowell EMS which were not previously 
authorized.  

Treatment records obtained in conjunction with the Veteran's 
claim indicate was on his way to have his hair cut when he 
began to have burning pain across the chest and shortness of 
breath; these records state that he was taken by ambulance, 
provided by McDowell EMS, to the emergency room at McDowell 
Hospital on August 27, 2005.  Review of the record shows that 
the Veteran was treated at McDowell Hospital in Marion, North 
Carolina on August 27, 2005 for chest pain, possibly acute 
myocardial infarction.  The Veteran was discharged from the 
hospital on August 30, 2005.  The medical treatment was for a 
non-service connected disability.  

The record reveals that the claim for payment or 
reimbursement was received by VA on January 26, 2006.  As the 
Veteran filed the claim over 90 days after he was discharged 
from McDowell Hospital, he is ineligible to receive payment 
as set forth in 38 C.F.R. § 17.1004(d).  

On his August 2007 Substantive Appeal, the Veteran stated 
that he was very sick at the time of his treatment in August 
2005, and was unaware of the time of filing requirements.  

While the Board is sympathetic to the Veteran's situation, it 
cannot grant the Veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, 
including the filing requirements under 38 C.F.R. § 17.1004.  
As the Veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  
Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.  



ORDER

Entitlement to payment or reimbursement for travel expenses 
incurred as a result of transportation by McDowell EMS to a 
private facility on August 27, 2005 for medical services is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


